Citation Nr: 0029789	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-41 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to unnegotiated accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from December 1965 to November 
1968.  He died in June 1994.  The appellant is the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The case returns to the Board following a remand to the RO in 
August 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a May 1994 rating decision, the RO established the 
veteran's entitlement to service-connected disability 
compensation effective from the date of his December 1993 
claim and payments beginning effective January 1994.  

3.  VA issued the veteran's compensation check in June 1994.  
The veteran died the day after the check was issued.  The 
appellant returned the unnegotiated June 1994 check to VA.

4.  The appellant is not the veteran's spouse, child, or 
dependent parent as defined in VA regulations for purposes of 
receiving accrued benefits.  She did not bear any of the 
expenses for the veteran's last sickness or burial.  She is 
not the duly appointed representative of the deceased 
veteran's estate.

CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued 
compensation benefits, or compensation check proceeds, due 
the decreased veteran; there is no legal basis for payment of 
accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1000, 3.1003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for service connection for non-
Hodgkin's lymphoma in December 1993.  On his claim form, he 
indicated that he was married to K., but they were not living 
together.  He also indicated that he had two children, the 
appellant and her sister, born in September 1971 and 
September 1973, respectively.  In February 1994, the veteran 
submitted a copy of his marriage license to K., which showed 
a marriage date of August 1985.  He also submitted a copy of 
his divorce decree concerning his first marriage effective 
December 1980, as well as a copy of K.'s divorce decree from 
her first marriage, effective January 1981.  

In a May 1994 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma, effective from the 
date of the veteran's December 1993 application and with 
payments effective from January 1, 1994.  VA issued the 
veteran a check for his service-connected benefits in June 
1994.  

The day after the issuance date of the check, the veteran 
died.  The death certificate indicated that he died in a VA 
medical center and listed the veteran as married with a 
surviving spouse, K.  

In a June 1994 letter, an attorney contacted the RO and 
indicated that the veteran had recently received the VA check 
and asked for information on how to obtain a reissued check.  
He also explained that the veteran died without a will, but 
left two adult daughters, the appellant and her sister, as 
heirs.  The RO's June 1994 letter advised the attorney to 
return the check to that office and that thereafter a claim 
could be made for accrued benefits due and unpaid at the time 
of the veteran's death.  The appellant returned the check to 
VA.  

In June 1994 and September 1994, the veteran's mother 
submitted claims for burial benefits, stating that she 
authorized burial service for the veteran.  In letters dated 
in July 1994 and September 1994, the RO notified the 
veteran's mother and the respective funeral homes that VA had 
authorized the payment of specified burial expenses.  A 
report of contact with one funeral home dated in November 
1995 explained that the veteran's family did not pay any of 
the expenses remaining after VA paid the authorized burial 
expenses.  

In statements dated in September and October 1994, the 
appellant related that the veteran and K. had been separated 
since January 1991, though they were not legally divorced.  
In 1992, K. began living with another man.  From February 
1991 to February 1994, the veteran lived with another woman.  

The RO received the appellant's Application for Reimbursement 
from Accrued Amounts Due a Deceased Beneficiary in November 
1994.  She indicated that she was the executor of the 
veteran's estate.  She did not claim to have paid any 
expenses associated with the veteran's last illness or 
burial.  In a March 1995 letter, the RO denied the 
appellant's claim.  She timely appealed that decision.  

Pursuant to the Board's remand, in September 1998, the RO 
requested that the appellant verify that she was the proper 
executor or administrator of the veteran's estate.  In 
statements dated in October and November 1998, the appellant 
explained that she had no such verification and had not been 
legally appointed the executor.  She also indicated that she 
had not been represented by an attorney on this matter for 
several years.    

Also pursuant to the Board's remand, the RO contacted the 
attorney who corresponded with the RO in 1994 on behalf of 
the appellant.  Work product in the claims folder dated in 
September 1998 revealed that the attorney he had not had any 
contact with the appellant's family for years and was not 
sure that he still represented them.  He would provide no 
additional information unless he did represent them.  

In a letter to the appellant dated in February 2000, the RO 
explained that the June 1994 check issued to the veteran was 
payable to any remaining unpaid creditors and his estate.  It 
provided the appellant with the proper VA form for applying 
for amounts due to the veteran's estate and advised her to 
complete and return the form so that it could determine to 
whom the monies should be paid.  The appellant did not return 
this form.      

Analysis

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, or accrued benefits, will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000(a) (1999).  Upon the 
death of a veteran beneficiary, accrued benefits are paid to 
the first living person in a list as follows: the veteran's 
spouse, the veteran's children (in equal shares), or the 
veteran's dependent parents (in equal shares).  38 U.S.C.A. § 
5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, 
accrued benefits may be paid only as necessary to reimburse 
the person who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  

For purposes of accrued benefits, a spouse is the surviving 
spouse of the veteran whose marriage either 1) is valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued, or 2) is deemed valid 
under VA regulations.  38 C.F.R. § 3.1000(d)(1); see 
38 C.F.R. §§ 3.1(j), 3.52.

A child is generally defined as an unmarried person who is 
the legitimate, illegitimate, legally adopted, or stepchild 
of the veteran under the age of 18, as well as an unmarried 
child who became permanently incapable of self-support prior 
to attaining 18 years of age and an unmarried child over the 
age of 18 but not over 23 years of age, who was pursuing a 
course of instruction at the time of the veteran's death.  
38 C.F.R. § 3.1000(d)(2); see 38 C.F.R. § 3.57.  

Finally, a dependent parent is generally defined as the 
veteran's natural or adoptive mother or father who, on the 
date of the veteran's death, was dependent on the veteran 
within the meaning of VA regulations.  38 C.F.R. § 
3.1000(d)(3); see 38 C.F.R. § 3.59.   

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 C.F.R. § 3.1003.  See 38 U.S.C.A. § 5122 (West 
1991 & Supp. 2000).  The amount represented by the returned 
check, less any payment for the month in which the payee 
died, shall be payable to the living person or persons in the 
order of precedence set forth for accrued benefits.  
38 C.F.R. § 3.1003(a).  Payments to persons who bore the 
payee's last expenses are limited to the amount necessary to 
reimburse those expenses. Id.  There is no limit on the 
retroactive period for which payment of the amount 
represented by the check may be made, and no time limit for 
filing a claim to obtain the proceeds of the check or for 
furnishing evidence to perfect a claim.  38 C.F.R. § 
3.1003(a)(1).  Any amount not paid in this manner shall be 
paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. § 3.1003(b).  

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420, 424 (1995).  In this 
case, the appellant contends that she should be paid from the 
proceeds of compensation benefits paid to the deceased 
veteran, but returned to VA after he died.  The relevant 
facts are not in dispute and, therefore, it is the law rather 
than an interpretation of the evidence, which governs the 
outcome of this case.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

In this case, the Board finds that the appellant is not a 
proper claimant for the proceeds of the June 1994 
unnegotiated VA benefit check.  First, clearly she is not the 
veteran's spouse or dependent parent.  Although she is the 
veteran's daughter, there is no evidence of record showing 
that she meets the definition of a child for purposes of 
entitlement as set forth above.  Specifically, the evidence 
does not establish that, at the time of the veteran's death, 
she was under age 18, had become permanently incapable of 
self-support prior to turning 18, or was younger than 23 but 
pursuing an education.  38 C.F.R. § 3.1000(d)(2).  Moreover, 
the appellant has not alleged, and the evidence does not 
show, that she bore any expenses of the veteran's final 
illness or burial.  Therefore, the appellant is not a proper 
claimant for the disbursement of proceeds from the returned 
June 1994 benefit check.  38 C.F.R. § 3.1003(a).

Finally, the appellant has not demonstrated that she is the 
duly appointed representative of the veteran's estate for 
purposes of remitting the proceeds of the June 1994 check to 
the estate.  38 C.F.R. § 3.1003(b).  The Board notes that, 
because the evidence establishes the existence of at least 
three heirs, i.e., the appellant, her sister, and the 
veteran's father, the veteran's estate should not revert to 
the state. Id.  

The record shows that the veteran is also survived by a 
spouse, K.  The Board acknowledges that there is some 
question as to whether she would meet the requirements as a 
spouse for purposes of entitlement to accrued benefits due to 
her separation from the veteran and cohabitation with another 
man.  However, any determination as to K.'s status as the 
veteran's spouse would have no impact on the Board's 
conclusion that there is no legal basis for awarding the 
appellant the benefits she seeks.  The Board also observes 
that K. has not made any application for benefits.      

Although the Board is sympathetic to the appellant's claim 
and the particular circumstances therein, action by the Board 
and VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  As discussed above, there 
is no legal basis for awarding to the appellant the proceeds 
from the June 1994 VA benefit check.  Accordingly, the appeal 
must be denied.  Cacalda, 9 Vet. App. at 265.

The Board emphasizes that, if the appellant still wants VA to 
pay the proceeds of the June 1994 benefit check to the 
veteran's estate, she should arrange for the administrator of 
the estate or other proper party to complete the proper VA 
application for amounts due to the veteran's estate.  She is 
strongly encouraged to enlist from the RO whatever assistance 
it is able to provide in this task.     



ORDER

As entitlement to unnegotiated accrued benefits is not 
established, the appeal is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
